DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 22 November 2021, which has been placed of record and entered in the file. 
Status of the claims:
Claims 1, 3-6, 8-12, and 14-17 are pending.
Claims 1, 6, 11, 12, and 14-17 have been amended.
Claims 2, 7, and 13 have been canceled.
Specification and Drawings:
Amendments to the specification have not been submitt3ed.
Amendments to the drawings have not been submitted.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities: 
In claim 1, line 15, it appears that “surface each of the plurality of pushers” contains a typographical error, and should be changed to –surface of each pusher of the plurality of pushers--.  Appropriate correction is required.
	Claims 3-5 are objected to as depending from an objected claim.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (WO 2018/161301) in view of Viola (US Patent No. 8,186,556) and Green (US Patent No. 4,821,939).
With respect to claims 1, 6, and 12, Shen discloses a surgical stapling apparatus 10 (fig. 1) comprising a handle assembly 100 (fig. 1, [0027]), an elongate body 200 (fig. 1, [0027]) extending distally from the handle assembly 100 and defining a longitudinal axis, the elongate body having a distal end portion (fig. 1); a tool assembly (end effector 300, fig. 1, [0027]) supported on the distal end portion of the elongate body 200, the tool assembly 300 including an anvil assembly (anvil mechanism 304, fig. 2, [0029]), and a cartridge assembly (staple cartridge mechanism 302, fig. 2, [0029]) coupled to the anvil assembly such that the tool assembly is movable between open and clamped positions ([0037], figs. 14-16), the cartridge assembly including a channel member (cartridge housing 306, fig. 3, [0030]) defining a cavity ([0030]), and a staple cartridge (staple retainer 310, fig. 3, [0029]) including a cartridge body (Annotated Figure A) having a tissue engaging surface (Annotated Figure A) and retaining slots (staple receiving openings 334a, 334b, 334c, figs. 2 and 8, [0033]), a plurality of pushers (pusher fingers 320, fig. 3, [0032]) disposed within the cartridge body, each of the pushers including a staple supporting surface (recess 324 for reception of an individual staple, fig. 7, [0032]) that defines a first concavity 330 (fig. 7, [0032]) and a second concavity 330 (fig. 7, [0032]) separated by a central radiused convexity (projection 328, fig. 7, [0032]), a plurality of staples 312 (fig. 10, [0034]), each staple received in one of the slots (fig. 9, [0032]), and each staple 312 having a back span 336 (fig. 10, [0034]) having ends and a leg 338 (fig. 10, [0034]) extending from each of the ends of the back span, wherein the back span 336 of each staple has a shape that corresponds to the shape of the staple supporting surface of the pushers 320 (figs. 14-16, [0034]), and an actuator (pusher 308, fig. 3, [0031]) movable within the cartridge body into 

    PNG
    media_image1.png
    435
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    641
    media_image2.png
    Greyscale

Shen fails to disclose a central knife slot and an actuation sled movable within the cartridge body into sequential engagement with the plurality of pushers, and each of the first and second concavities of each pusher having a semi-circular shape. 
Viola discloses a cartridge assembly comprising a staple cartridge 100 (fig. 1, col. 5, line 29) including a cartridge body 112 (fig. 1, col. 5, line 32) having a tissue engaging surface 124 (fig. 1, col. 5, line 36) and defining a central knife slot 122 (fig. 1, col. 5, lines 32-34) and retaining slots 126 (fig. 1, col. 5, lines 37-38) positioned on each side of the central knife slot, and an actuation sled 1134 (fig. 5C, col. 5, line 66) movable within the cartridge body into sequential engagement (col. 4, line 59) with the plurality of pushers 1131 (fig. 6, col. 6, lines 2-5) to urge the plurality of staples 130 from the retaining slots 126.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Shen to include a central knife slot and an actuation sled movable within the cartridge body 
Green discloses a surgical stapling apparatus comprising a staple cartridge 16 (fig. 6, col. 4, lines 19-22) including a plurality of pushers 22 (fig. 9, col. 4, lines 22-26), in which each of the pushers includes a staple supporting surface that defines a first concavity (broken lines in fig. 9) and a second concavity (broken lines in fig. 9) that are separated from each other by a central radiused convexity (each pusher has a surface complementary to the undulating base 23 of the staple so as to have a projection seated in the recess of the staple (fig. 9, col. 4, lines 52-56), each of the concavities having a semi-circular shape (two concavities of semi-circular shape shown in broken lines in fig. 9), to provide an arrangement that centers the staples and ensures uniform motion of a staple (col. 4, lines 56-59).      
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Shen, as modified by Viola above, to replace the pusher surface concavities and staples having a corresponding shape of Shen with the pusher surface concavities having a semi-circular shape and staples having a corresponding shape as taught by Green to provide an arrangement that centers each staple and ensures uniform motion of the staple.    
With respect to claims 3, 8, and 14, Green discloses the back span of each staple 21 includes a first concavity, a second concavity, and a central radiused convexity (each staple has a base 23 of undulating shape to define a recess 24, fig. 9, col. 4, lines 26-29), the first and second concavities of the back span of each staple of the plurality of staples being semi-circular in shape (fig. 9).      
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling   
With respect to claims 4, 10, and 16, Shen discloses that the central radiused convexity 328 of the staple supporting surface of each pusher is recessed below a plane defined by an upper end (distal pusher end 322, figs. 6 and 7, [0032]) of the pusher.  
With respect to claims 5, 11, and 17, Shen discloses that the staple supporting surfaces of the plurality of pushers are positioned to engage the legs of the plurality of staples to form the legs into a loop (figs. 14-16, [0038]).  
With respect to claims 9 and 15, Viola discloses first and second concavities defined by the interior surface of each anvil pocket that are semi-circular in shape (figs. 3a, 5b, col. 6, lines 50-56).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Shen to include an anvil  in which the first and second concavities defined by the interior surface of each anvil pocket are semi-circular in shape, as taught by Viola to provide a means for deforming the staples into a generally closed shape in a linearly configured cartridge assembly suitable for a particular procedure, since Viola discloses that the components of a surgical staple cartridge may be adapted for use with any configuration of surgical stapling device (col. 10, lines 3-19), including a linear device (fig. 1), or a circular device (fig. 8).   




Response to Arguments
With respect to the objections to the claims, Applicant’s arguments are persuasive, and the objection is hereby withdrawn.  The Examiner notes that the present Office action contains a new claim objection in paragraph 3 above. 
Applicant’s arguments with respect to claims 1, 3-6, 8-12, and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Linda J. Hodge/
Patent Examiner, Art Unit 3731 

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        9 February 2022